Steve Kmetzko was arrested and convicted in the Cleveland Municipal Court for the unlawful possession of intoxicating liquors. From the evidence, Kmetzko had been away from his store all day and just as he was returning in the evening a raid was perpetrated upon his store and the only evidence produced against him at his trial was the chemical analysis of some liquid taken from a bowl where the ice cream scoops were kept. Upon appeal the Cuyahoga Appeals affirmed the lower court and Kmetzko contends in the Supreme Court:
1. The court should have sustained the motion for a discharge of Kmetzko at the end of the State’s case under 6212-14 GC., which among other things provides that in order to convict of unlawful possession the liquor must be fit for beverage purposes.
2. That from the evidence no other alcoholic beverage was found except that in the ice cream scoop bowl and this was manifestly not fit for beverage purposes.
3. That the state must prove that the liquid found has a alcoholic content and is fit for beverage purposes.
4. That Kmetzko was away the day the raid was perpetrated and in order to convict him the state must prove guilty knowledge and collusion on his part.